DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22-26, 30-33, 37, 38, 40-47 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for including a plurality of means for attaching, does not reasonably provide enablement for using the plurality of means of attaching in the same area of the swaddling blanket.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While the specification includes a blanket statement that the first attachment can comprise one or more of the following means for attaching as stated in paragraph 0117. However, the specification does not disclose how the half zippers in combination with the hook and loop fasteners allow the adjustability of the pressure of the swaddle blanket. The specification does not disclose the orientation of the two different types of fasteners. Would the half zipper be located toward the outer edge of the blanket and the hook and loop fasteners be located interior or would it be the reverse way. How would the second half zipper be adjustable to allow the blanket to be adjustable while still allowing the other attachment means to be adjustable?

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-26, 30-33, 37, 38, 40, 41, 43-45, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (Patent Application Publication US 2004/0158925) in view of Diallo (FR 2967870) and Chiwalkowask (CA2289901).
Regarding claims 20 and 30, Sims discloses an infant swaddling comprising: an upper edge (50,52,54) that, when in use, an infant's head extends above the upper edge (Fig. 2A); a lower edge (40) that, when in use, an infant's feet extend above the upper edge (Fig. 2A); a first side (see below), a second side (see below), wherein a top portion of the first side comprises a first sloped section angled downwardly from the upper edge (see below), wherein a top portion of the second side comprises a second sloped section angled downwardly from the upper edge (see below), a first surface comprising a first attachment (32,33), a second surface (12) comprising a second attachment (26a-c) complementary with the first attachment, wherein in use, the swaddling is opened and the infant is placed relative to the swaddling (Fig. 2A), the second side is folded over the chest of the infant (Fig. 2C), then the first side is folded over the chest of the infant (Fig. 2D), wherein the one or more fabric tabs with hook or loop fabric of the first attachment faces one or more complementary fabric tabs with hook or loop fabric of the second attachment (Fig. 2D), wherein the swaddling provides extra positionability (as seen in Fig. 2D with overlap of fasteners) and reinforcement when joining the first attachment with the second attachment.
Sims discloses that the first and second surfaces include second attachment means (44a-d). Sims does disclose that “the hook and loop fasteners will end at or above the baby's thigh in order to minimize the restrictions on the movement of the baby's hips and legs” (paragraph 0057) and allowing access to change the diaper (paragraph 0065).
Sims does not disclose that the second attachment means are half zippers. Further Sims does not disclose that a first portion of the first attachment is angled along the first sloped section and a second portion of the first attachment is along a first side edge of the first side.
[AltContent: textbox (2nd sloped section)][AltContent: arrow][AltContent: textbox (1st sloped section)][AltContent: arrow][AltContent: textbox (2nd side)][AltContent: textbox (1st side)]
    PNG
    media_image1.png
    521
    583
    media_image1.png
    Greyscale
 
Diallo discloses an infant blanket in which the lower portion of the blanket is connected by a zipper. Diallo discloses that the zipper enables easy changing of the diaper for the child.
It would have been obvious to one of ordinary skill in the art to use zippers as taught by Diallo in place of the snaps of Sims since it is a simple substitution of one known closure for another known closure. The substitution of the zipper for the snap would have yielded a predictable result of allow easy changing of the diaper of the child while minimizing the restrictions on the movement of the baby’s hips and legs.
Chwialkowska discloses a swaddle blanket in which the attachment means includes hook and loop fasteners with portions along a sloped portion and a portion along an upper edge of the blanket.
It would have been obvious to one of ordinary skill in the art to place the attachment means in locations to provide the most effective closure. Therefore it would have been obvious to place the hook an loop tabs along the sloped edge of the swaddle blanket.  

Regarding claims 22 and 33, Sims as modified discloses the infant swaddling of Claims 20 and 30. Sims further discloses that the swaddling comprises a resilient, moisture-wicking material (paragraph 0026).
Regarding claims 23, 24, 31 and 32, Sims discloses the infant swaddling of claims 20 and 30. Sims further discloses the use of moisture wicking material (paragraph 0051).  Sims does not disclose a blend of polyester and spandex. It would have been obvious to one of ordinary skill in the art to use a blend of polyester and spandex as the material for the blanket since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. MPEP 2144.07.
Regarding claims 25 and 37, Sims as modified discloses the infant swaddling of Claims 20 and 30. Sims and Diallo further discloses that the infant swaddling is configured to be easily opened to allow a diaper to be changed (Sims- paragraph 0065; Diallo- English Abstract).
Regarding claim 26, Sims as modified discloses the infant swaddling of Claim 20. Sims further discloses that the complementary hook fabric or the complementary loop fabric (32a-b, 32a-c) of the second attachment comprises a two tabs of fabric (Fig. 1A).
Regarding claims 38 and 44, Sims as modified discloses the infant swaddling of Claims 30 and 20. Sims does not specify which of the first and second attachments are hooks and which are loops. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first attachment be loops and the second attachment be hooks as it is merely a design choice of where to place the hook portion and where to place the loop portion.
Regarding claims 40 and 45, Sims as modified discloses the infant swaddling of Claims 30 and 20.  Sims further discloses that each fabric tab of the second attachment (26a-c) has a greater surface area than each fabric tab of the first attachment (32,33).
Regarding claim 41, Sims as modified discloses the infant swaddling of Claim 30, wherein the one or more fabric tabs with hook or loop fabric of the first attachment (32,33) comprises two tabs of fabric (Fig. 2C).
Regarding claims 43 and 47, Sims as modified discloses the infant swaddling of Claims 30 and 20. Sims further discloses that the one or more complementary fabric tabs with hook or loop fabric of the second attachment (26a-c) comprises one or more elongated rectangular tabs (Fig. 1A).

Claims 42 and 46 is rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Diallo (FR 2967870) and Chiwalkowask (CA2289901) as applied to claims 40 and 20 above, and further in view of Daugherty (US 2014/0033430).
Regarding claims 42 and 46, Sims as modified discloses the infant swaddling of Claims 30 and 20. Sims does not disclose that the upper edge is generally horizontal. Daughter discloses a swaddle blanket with a generally horizontal upper edge. It would have been obvious to one of ordinary skill in the art to make the upper edge of the swaddle with a generally horizontal upper edge as it is a known shape for an upper edge of a swaddle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22-26, 30-33, 37-38 and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,579. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘579 patent.
Claims 20, 22-26, 30-33, 37-38 and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,580. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘580 patent.
Claims 20, 22-26, 30-33, 37-38 and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,188,150. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘150 patent.
Claims 20, 22-26, 30-33, 37-38 and 40-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,188,151. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘151 patent.
Claim 20, 22-26, 30-33, 37-38 and 40-47 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/021,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have a zipper as part of the first and second attachments while the ‘381 claims have a closure. One of ordinary skill in the art would understand that zippers are known closures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. The Applicant argued that the specification provided support for the claims. While the specification does state that “the first attachment 809 can comprise one or more of the following means for attaching: loop fabric (a single or plural rounds or tabs, a single or plural strips, or other suitable elements or configurations), one or more male halves of a snap fastener, one or more female halves of a snap fastener, a half of a zipper, one or more buttons, one or more button holes or rings, one or more strings, one or more ties, and equivalents thereof”. The specification does not clearly disclose how the one or more means for attaching interact with each other.
The Applicant argued that Sims in view of Diallo is missing newly added elements. The rejections have been updated to address the new limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L Engle/Reexamination Specialist
Art Unit 3993